Order unanimously modified by fixing as follows: the value of the property herein for the year

Lot Land Buildings Total

114 $145,000 $ 25,000 $170,000
15 170,000 25,000 195,000
17 85,000 15,000 100,000
56 164,000 30,000 194,000
57 65,000 5,000 70,000
58 53,000 35,000 88,000
59 41,000 6,000 47,000
157 53,000 15,000 68,000
Totals $776,000 $156,000 $932,000,
and as so modified affirmed, with $20 costs and disbursements to the appellants. No opinion. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.